Citation Nr: 1309336	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder; situational phobia; impulse control disorder, not otherwise specified; anxiety disorder, not otherwise specified; agoraphobia, with panic; and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In November 2007, August 2008, July 2010, and June 2012, the Board remanded this matter for additional development.

During the course of this appeal, the medical records provide various psychiatric diagnoses, including PTSD; situational phobia; impulse control disorder, not otherwise specified; anxiety disorder, not otherwise specified; agoraphobia with panic; and major depressive disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issues on appeal to encompass the Veteran's entire psychiatric claim.  

This matter must again be remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, including PTSD; situational phobia; impulse control disorder, not otherwise specified; anxiety disorder, not otherwise specified; agoraphobia with panic; and major depression.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).


A.  Additional Treatment Records

A July 2009 VA treatment report listed PTSD, agoraphobia with panic, and major depression as active problems.  Prior to this report, the most recent psychiatric treatment of record is dated in January 2004.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the RO must, with the assistance of the Veteran, obtain all relevant VA and private clinical records.  

B.  Noncompliance with Prior Remand

During the course of this appeal, the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD; situational phobia; impulse control disorder, not otherwise specified; anxiety disorder, not otherwise specified; agoraphobia with panic; and major depression.  Accordingly, adjudication of the Veteran's claim seeking service connection for a psychiatric disorder must include consideration of these individual psychiatric conditions, even though they may have subsequently resolved.  McClain, 21 Vet. App. at 321.  

To accomplish this task, the Board's June 2012 remand instructed the RO to schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses and etiology of any psychiatric disorder found.  In doing so, the examiner was instructed to reconcile all previous psychiatric diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  

In November 2012, a VA examination for PTSD was conducted.  Following a review of the Veteran's claims file, and a mental status examination of the Veteran, the VA examiner determined that no current psychiatric disorder was found.  The VA examiner failed, however, to address any of the Veteran's prior psychiatric diagnoses, which are considered current conditions pursuant to this appeal.  See McClain, 21 Vet. App. at 321.  

Accordingly, the Board finds that the Veteran must be afforded a new VA examination to obtain a medical opinion addressing the relationship, if any, between 
any current psychiatric disorder, which includes all psychiatric disorders diagnosed during the course of this appeal, and the Veteran's military service.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to request that he identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for any psychiatric disorder during the course of this appeal since December 2003.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain the Veteran's updated treatment records since February 2004 from the VA Medical Center, Black Hills Healthcare System, Hot Springs, South Dakota.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine the whether any psychiatric disorders diagnosed during the course of the appeal are related to the Veteran's military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Since he filed his claim in December 2003, the Veteran has been diagnosed with PTSD, situational phobia; impulse control disorder, not otherwise specified; anxiety disorder, not otherwise specified; agoraphobia with panic; and major depression.  For EACH of these disorders, and for any other psychiatric disorders found to be present during the period of the claim, the examiner is to provide an opinion as to whether the disorder was incurred or aggravated during the Veteran's military service from November 1962 to June 1967, including his inservice psychiatric treatment in April 1966.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

